DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10, 19, 21, 22, and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (20160313445).
Referring to claim 1, Bailey shows an apparatus for generating a 3D image of a scene, the apparatus comprising:
a light source to illuminate the scene with light pulses (see figure 1 Ref 2) at a repetition rate greater than 10 kHz (see paragraph 43) ;
a detector array to detect photons reflected or scattered by the scene so as to generate a detected data set representing respective arrival times and arrival angles of 
an embedded processor (see figure 1 Ref 11), operably coupled to the detector array (see the detector array is read out to the data reduction processor), to generate a processed data set by removing at least one redundant data point and/or at least one noise data point from the detected data set (see the operating system in figure 2 Ref 206 also see figure 4B Ref 424 also see paragraph 128 where the embedded processor determines if the incoming light is reflection of the outgoing light); and
a processor (see figure 2 Ref 202), communicatively coupled to the embedded processor via a data link (see figure 2 Note the connection of the operating system to the processor), to receive the processed data set and generate the 3D image of the scene based on the processed data set (see paragraph 47 note the data reduction processor corrects and adjusts raw image data to allow for the output of a full image frame to memory). 
Referring to claim 2, Bailey shows a method of generating a representation of a scene, the method comprising:
A)    illuminating a first portion of the scene with at least one first light pulse (see figure 1 Ref 2);
B)    acquiring at least one first raw point cloud from photons reflected or scattered from the first portion of the scene using a focal plan array (see paragraph 47 note the raw image data from the detector array is output to the data reduction processor), a first data point in the at least one first raw point cloud representing a first 
C)    removing, with a first processor (see figure 2 Ref 204 and 206), at least one of a first noise data point or a first redundant data point from the at least one first raw point cloud so as to generate a first processed point cloud having fewer data points than the at least one first raw point cloud (see paragraph 47 note the data reduction processor “corrects and adjusts the raw digitized data received from A/D converters 10, and outputs a full image frame via unidirectional data bus”); and
D)    conveying the first processed point cloud to a second processor (see the full image frame is relayed to the frame memory allowing the object tracking processor to track the object as shown in paragraph 47)).
Referring to claim 3, Bailey shows E)    illuminating a second portion of the scene with a second light pulse (see figure 6G note the pulsed Barker code pulses also see figure 6C and 6D);
F)    acquiring a second raw point cloud from photons reflected or scattered from the second portion of the scene using the focal plan array, a second data point in the second raw point cloud representing a second distance between the focal plane array and a second scene point in the second portion of the scene (see paragraph 47 note this process is done with each pulse);

H)    conveying the second processed point cloud to the second processor (see paragraph 47).
Referring to claim 5, Bailey shows first processed point cloud comprises a single range value (see paragraph 46 note “The digital outputs 22 are typically 10 or 12 bit digital representations of the raw range and intensity measured at each pixel of the detector array 5, but other representations with greater or fewer bits may be used, depending on the application.”).
Referring to claim 6, Bailey shows wherein A) comprises illuminating the first portion of the scene with a first plurality of light pulses, B) comprises acquiring a first plurality of raw point clouds from the photons reflected or scattered from the first portion of the scene using the focal plane array, and C) comprises generating the first processed point cloud based on the first plurality of raw point clouds via coincidence processing in an angle-angle range coordinate frame (see paragraph 46 and 53).
Referring to claim 10, Bailey shows estimating a property of a surface of the first portion of the scene, the property of the surface comprising at least one of a location, a size, a reflectivity, a polarization characteristic, and a motion (see the tracking done by the object tracking processor figure 1 Ref 17).

Referring to claim 21, Bailey shows the light source is an incoherent light source that emits pulses with durations of 0.1 ns to 15 ns (see paragraph 59).
Referring to claim 22, Bailey shows the embedded processor is configured to remove the at least one redundant data point and/or at least one noise data point from the detected data set via coincidence processing in an angle-angle range coordinate frame (see paragraph 53 “In this case each of the two vastly different 
reflecting surfaces might subtend one half of a pixel of detector array 5 
projected through the receive optics 4, each at a different depth.  This third 
scenario would be indistinguishable from the first and second ambiguity 
scenarios described above.  To restate the principle, one cannot easily 
distinguish multiple overlapping reflections from multiple returns with 
different phases, if the laser illuminating source is modulated with a simple 
pulsed or gated sinewave.  This is a well known radar principle, and is the 

probability of an overlapping response from either multipath or multiple 
reflecting surfaces at different distances”).
	Referring to claim 24, Bailey shows the embedded processor comprises at least one of a Field Programmable Gate Array (FPGA) or an Application Specific Integrated Circuit (ASIC) (see figure 9A).
	Referring to claim 25, Bailey shows the embedded processor is integrated with the detector array on a substrate (see figure 3 Ref 5 and 11).
	Referring to claim 26, Bailey shows the processor is further configured to estimate a property of a surface of the scene based on the processed data set, the property of the surface comprising at least one of a location, a size, a reflectivity, a polarization characteristic, or a motion (see the object tracking as shown by figure 1 Ref 17).
	Referring to claim 27, Bailey shows a read-out integrated circuit (ROIC), operably coupling the embedded processor to the detector array, to read out photocurrent generated by the detector array, time stamp photon arrivals detected by the detector array, and/or read out pixel locations of the photons detected by the detector array (see figure 1 Ref 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (20160313445) in view of Hall (20100302528).
Referring to claim 9, While Bailey is silent to the structure performing the first processing point cloud Hall shows a similar device that includes processed point cloud with at least one of a Field Programmable Gate Array (FPGA) or an Application Specific Integrated Circuit (ASIC) (see paragraph 35).  It would have been obvious to include the FPGA as shown by Hall because this is extremely well known and adds no new or unexpected results.  
Claims 7, 8, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (20160313445) in view of Smits (20160041266).
Referring to claims 7 and 23, Smits shows acquiring the at least one first raw point cloud using a single photon detector (see paragraph 33).  It would have been obvious to include a single photon detector because this is extremely common in this type of LIDAR device, this adds no new or unexpected results.  
Referring to claim 8. Smits shows acquiring the at least one first raw point cloud using a Geiger-mode avalanche photodiode (see paragraph 40). It would have been obvious to include a Geiger-mode avalanche photodiode because this is extremely common in this type of LIDAR device, this adds no new or unexpected results.  
Claims 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (20160313445). 

Referring to claim 28, While Bailey is silent to the connection between the embedded processor and the processor it is extremely well known to include a wireless link between the two processors, this is well known and adds no new or unexpected results.  
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645